ACCEPTED
                                                                                          03-14-00704-CV
                                                                                                 3757715
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/13/2015 5:50:55 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                       NO. 03-14-00704-CV
                                                                     FILED IN
                       IN THE         3rd COURT OF APPEALS
                                          AUSTIN, TEXAS
                 COURT OF APPEALS     1/13/2015 5:50:55 PM
       OF THE THIRD SUPREME JUDICIAL CIRCUIT
                                        JEFFREY D. KYLE
                                              Clerk


          2004 Dodge Ram 1500 TX LP#CPL1988
            and 2000 Buick TX LP CV1N8187
                           v.
                   The State of Texas
        APPEAL FROM THE 20th JUDICIAL DISTRICT COURT
            TRIAL COURT CAUSE NUMBER CV36,279


       APPELLANT’S MOTION TO REINSTATE APPEAL
	  
       COMES NOW Appellant LaToya Alcorn, and files Appellant’s

Motion to Reinstate Appeal, and in support thereof respectfully shows the

Court the following:

             1.     Around November 17, 2014, Appellant filed a motion to

       for extension of time to file an indigence affidavit. Tex. R. App. P. 20.

             2.     On December 23, 2014, this Court granted Appellant’s

       request for extension of time, abated the appeal, and asked the trial

       court clerk to set the deadline for contesting indigence.

             3.     On December 30, 2014, the clerk set January 9, 2015, as

       the deadline. (See Exhibit A, Letter from 20th District Clerk)
              4.      Today is January 13, 2015, Appellant’s affidavit has been

      on file well over 10 days, and no one has opposed her indigence.

              5.      Therefore, Appellant now requests this Court lift the

      abatement, and reinstate this appeal.

      THEREFORE, Appellant LaToya Alcorn files Appellant’s Motion to

Reinstate Appeal, and prays this Court will grant all relief herein requested.

                                             Respectfully submitted,


                                             _________________________
                                             Benton Ross Watson
                                             120 E. 1st Street / PO Box 1000
                                             Cameron, Texas 76520
                                             Tel: 1 (254) 307-8181
                                             Fax: 1 (254) 231-0212
                                             ross@texastopdefense.com
                                             State Bar No. 24077591
                                             Attorney for LaToya Alcorn



             CERTIFICATE OF SERVICE & CONFERENCE

        This is to certify that on January 13, 2015, a true and correct copy of

 Defendant's Motion to Reinstate was served on the Milam County District Attorney’s

 Office electronically at pmotz@milamcounty.net, wwtorrey@milamcounty.net, and

 dkeen@milamcounty.net; electronic transmission was reported as complete; and the

 manner of conference complied with Rule 10.1(a)(5), Tex. R. App. P.

                                                       _______________________
                                                       Benton Ross Watson
        EXHIBIT A
[District Clerk’s Letter Setting Deadline to Contest Indigence]
                                                                                                                                                                    w        .




                                                                                                                                              CIN D Y F E CH N E R                                                                                O ff i   c e     :   2 5 4   -   6 9 7   -
                                                                                                                                                                                                                                                                                                   7 0 5 2
1 0 2   S   o   u   th F                a   n n           in     •
                                                                         Su i t e 5
Ca m    e r o       n   ,
                                T   e x         a s       7 6 5 2 0                                                                 D i   s   tr i c t Cl e r k Mil a m Co u
                                                                                                                                                                    ,
                                                                                                                                                                                                            n ty                                     F     a   x   :   2 5 4   -
                                                                                                                                                                                                                                                                                   6 9 7       -

                                                                                                                                                                                                                                                                                                   7 0 5 6




                D e c e m b e r 30                                   ,
                                                                             2 0 14




                M       r   .   P a u l M o tz                                                                                                                                   M   r   B i ll T o r r e y

                A s s is t a n t D is t r ic t A t t o                                              r   n e                                                                      C o u n t y & D is t r i c t A t t o r n e y
                                                                                                                  y
                M i la m C o                              u n   ty                                                                                                               M i la m Co                u n   ty

                204 N                           Ce n t r a l                                                                                                                     204 N        Ce n t r a l

                Ca m e ro n                                T e x a s 7 65 20                                                                                                     Ca m e r o n       ,
                                                                                                                                                                                                            T e xa s 76 52 0
                                                      ,




                M       s       A n g e la R a ls t o n

                C o u r t Re p o r t e                                       r

                        *
                20          N        u      d i c ia l D i s t r ic t
                10 2 S Fa n n in                                     ,
                                                                             St   e       4

                Ca m                e ro n            ,
                                                           T e x a s 7 65 2 0




                I n R e : Ca s e N o                                             0 3 1 4 0 0 7 0 4 CV
                                                                                      -         -                         -




                                            T r ia l C o u r t N o                                  CV3 6 2 79        ,




                St y l e            :       2 0 04 D o d ge R a m                                         1 5 0 0 T X LP # C P L 1 9 8 8            ,   e   t a l




                P le a s e b e a d v i s e d t h a t t h e a p p e l la n t h a s f i l e d a n a f f i d a v it o f i n d ig e n c e o n t h e a b o v e n u m b e r e d a n d

                s   t y le d c a s e                            T h e d e a d l i n e t o f i l e a c o n t e s t t o t h e a f f i d a v i t w il l b e                                        by Ja              n u a r     9       2015
                                                                                                                                                                                                                           y       ,          .




                C in d y F e c h n e r

                D i s t r i c t C le r k

                M i la m C o                              u n   ty       ,       Tex as



                CC: Be                      n   to n            Ro s s            W       a   t so n          ,    A t t o r n e y a t La w   ,   P O       B o x 88 8   ,
                                                                                                                                                                                 Ca m     e r o n       ,
                                                                                                                                                                                                             T e x a s 7 6 52 0



                CC: Ca                      se        f i le